21-60162-rbk Doc#74 Filed 06/21/21 Entered 06/21/21 19:04:57 Main Document Pg 1 of 3
                                                 21-60162-rbk Doc#74 Filed 06/21/21 Entered 06/21/21 19:04:57 Main Document Pg 2 of 3




                                                                                        This FORM is for INDIVIDUALS ONLY

  CASE NAME:              Daryl Greg Smith                                                                                                    CASE NUMBER:     21-60162-rbk

CASH RECEIPTS AND                                                       SCHEDULE          MONTH           MONTH          MONTH                MONTH                 MONTH                    MONTH
DISBURSEMENTS                                                            I&J             April/2021       May/2021
 1. CASH-BEGINNING OF MONTH                                                                     1400.00        1400.00
RECEIPTS:
 2. Wages, Salary, Commissions (net)                                            0.00              0.00            0.00
 3. Rents, Royalties, Dividends, Interest                                       0.00              0.00            0.00
 4. Social Security, Pensions, etc.                    (food stamps)          236.00            234.00          234.00
 5. Other (attach list)                  (living expenses assistance)       1,250.00            446.00          500.00
TOTAL RECEIPTS                                                              1,486.00            680.00          734.00            0.00                  0.00                  0.00                      0.00
Draw from (Contribution to) Operation of Business MOR-7
DISBURSEMENTS:
 6. Rent or Home Mortgage Payment                                               0.00              0.00            0.00
 7. Utilities (electric/gas, water, telephone)                                520.00            130.00          132.00
 8. Home Maintenance (repairs and upkeep)                                       0.00              0.00            0.00
 9. Food, Clothing, Laundry, and Dry Cleaning                                 540.00            500.00          650.00
10. Medical and Dental                                                          0.00              0.00            0.00
11. Transportation (not including car payment)                                200.00             50.00          302.00
12. Recreations, Clubs, and Entertainment                                     100.00              0.00          500.00
13. Insurance (not included in wages or home mortgage)                          0.00              0.00            0.00
14. Taxes (not included in wages or home mortgage)                              0.00              0.00            0.00   $20 - Printing new checks for debtor in
15. Auto Payment                                                                0.00              0.00            0.00   possession account
16. Credit Cards                                                                0.00              0.00            0.00   $25 - Deposit to open Canadian River
17. OTHER (attach list)                               (child support)       2,536.31              0.00           45.00   Ranch, LLC debtor in possession account
TOTAL DISBURSEMENTS (for individual)                                        3,896.31            680.00        1,629.00            0.00                  0.00                  0.00                      0.00
18. PROFESSIONAL FEES
19. U.S. TRUSTEE FEES
                            (attach list if needed)                          3,896.31           680.00        1,629.00            0.00                  0.00                  0.00                      0.00
20. NET CASH FLOW                                                           -2,410.31             0.00         -895.00            0.00                  0.00                  0.00                      0.00
21. CASH - END OF MONTH                                                     -2,410.31         1,400.00          505.00            0.00                  0.00                  0.00                      0.00

                MFR-2                                                                                                                                                                Revised 07/01/98
                              21-60162-rbk Doc#74 Filed 06/21/21 Entered 06/21/21 19:04:57 Main Document Pg 3 of 3




                                                           This FORM is for INDIVIDUALS ONLY

  CASE NAME:       Daryl Greg Smith                                                                     CASE NUMBER:   21-60162-rbk

POST-PETITION LIABILITIES                           MONTH              MONTH             MONTH          MONTH               MONTH                    MONTH
                                                   April/2021          May/2021
SECURED:                                                        0.00              0.00



(attach list)
TOTAL SECURED                                                   0.00              0.00           0.00           0.00                  0.00                      0.00
UNSECURED:                                                      0.00              0.00




(attach list)
TOTAL UNSECURED                                                 0.00              0.00           0.00           0.00                  0.00                      0.00
TAXES:                                                          0.00              0.00


(attach list)
TOTAL TAXES                                                     0.00              0.00           0.00           0.00                  0.00                      0.00
TOTAL POST-PETITION LIABILITIES (for individual)                0.00              0.00           0.00           0.00                  0.00                      0.00

                MFR-3                                                                                                                        Revised 07/01/98
